COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              JENNIFER LYNN WILKS
                                                                               MEMORANDUM OPINION*
              v.     Record No. 1758-14-4                                          PER CURIAM
                                                                                   JUNE 16, 2015
              FAIRFAX COUNTY
               DEPARTMENT OF FAMILY SERVICES


                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                David S. Schell, Judge

                               (Leslie A. Shopf, on brief), for appellant.

                               (David P. Bobzien, County Attorney; Peter D. Andreoli, Jr., Deputy
                               County Attorney; May Shallah Kheder, Assistant County Attorney;
                               Matthew J. Yao, Guardian ad Litem for the infant child; Yao Law
                               Firm, P.C., on brief), for appellee.


                     Jennifer Lynn Wilks (hereinafter “mother”) appeals the termination of her residual

              parental rights to her child, J.W. Mother asserts the trial court erred by ruling that the Fairfax

              County Department of Family Services (hereinafter “DFM”) made reasonable and appropriate

              efforts to assist her in reuniting with her child. Upon reviewing the record and briefs of the

              parties, we conclude this appeal is without merit. Accordingly, we summarily affirm the decision

              of the trial court. See Rule 5A:27.

                     The trial court terminated mother’s parental rights pursuant to Code § 16.1-283(C) and

              16.1-283(E)(i). Subsection (E)(i) provides as follows:

                               The residual parental rights of a parent or parents of a child who is
                               in the custody of a local board or licensed child-placing agency
                               may be terminated by the court if the court finds, based upon clear
                               and convincing evidence, that it is in the best interests of the child

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                and that (i) the residual parental rights of the parent regarding a
                sibling of the child have previously been involuntarily
                terminated . . . .

       Mother attacks the sufficiency of the evidence solely with regard to whether she was

provided adequate services.1 Subsection (E) does not impose a duty upon DFS to provide

services to a parent.

       Because mother does not challenge the trial court’s decision to terminate her residual

parental rights under subsection (E), the issue of whether termination was warranted pursuant to

subsection (C) is rendered moot. Accordingly, we do not reach that issue as mother does not

contest there are adequate grounds for termination of her parental rights under Code

§ 16.1-283(C). See Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46 Va. App. 1, 8, 614 S.E.2d
656, 659 (2005) (termination of parental rights upheld under one subsection of Code § 16.1-283

forecloses need to consider termination under alternative subsections).

       The trial court’s decision is summarily affirmed. See Rule 5A:27.

                                                                                      Affirmed.




       1
           The only subsection of Code § 16.1-283 cited in mother’s opening brief is subsection
(B).
                                                 -2-